            Case 7:20-cv-00024-DC Document 10 Filed 06/23/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                             MIDLAND/ODESSA DIVISION


LEONARD TAYLOR,                               §
           Plaintiff,                         §
                                              §
v.                                            §             MO:20-CV-00024-DC
                                              §
LAKESIDE RECOVERY SOLUTION                    §
INC.,                                         §
            Defendant.                        §

                                   SHOW CAUSE ORDER

       Court records indicate that Defendant Lakeside Recovery Solution Inc. (Defendant) has

failed to file a timely answer or motions under Federal Rule of Civil Procedure 12. On

February 12, 2020, the Clerk of the Court issued summons as to Defendant, which states:

               Within 21 days after service of this summons . . . you must serve
               on the plaintiff an answer to the attached complaint or a motion
               under Rule 12 of the Federal Rules of Civil Procedure. . . . If you
               fail to respond, judgment by default will be entered against you for
               the relief demanded in the complaint. You also must file your
               answer or motion with the court.

(Doc. 7).

       On February 18, 2020, Plaintiff Leonard Taylor returned the executed summons.

(Doc. 8). Plaintiff served Defendant by delivering a true copy of the Summons and a copy of the

Complaint to Linda Smith, Corporation Service Company, who is designated by law to accept

service of process on behalf of Lakeside Recovery Solutions, Inc. on February 14, 2020. Id.

Consequently, Defendant’s responsive pleading was due on or before Friday, March 6, 2020. See

Fed. R. Civ. P. 12(a)(1)(A)(i).

       It is therefore ORDERED that Defendant SHOW CAUSE in writing within ten (10)

days after being served with this Order, why Entry of Default and Default Judgment on
          Case 7:20-cv-00024-DC Document 10 Filed 06/23/20 Page 2 of 2




Plaintiff’s Complaint filed on January 28, 2020, in the above-styled and numbered cause should

not be granted. Defendant may comply with this Order by filing an Answer that adheres to the

Federal Rules of Civil Procedure within ten (10) days after being served with this Order.

Failure to comply with this Order may result in the Entry of Default and Default Judgment

against Defendant.

       It is further ORDERED that the Clerk of the Court shall send a certified copy of this

Order by Certified Mail/Return Receipt Requested to the address on record.

       It is so ORDERED.

       SIGNED this 23rd day of June, 2020.




                                           DAVID COUNTS
                                           UNITED STATES DISTRICT JUDGE




                                              2
